IN THE SUPREME COURT OF THE STATE OF DELAWARE

ASBESTOS WORKERS LOCAL 42                §
PENSION FUND, derivatively on            §
behalf of Nominal Defendant              §
JPMorgan Chase & Co., a Delaware         §
corporation,                             §
                                         §
      Plaintiff Below-Appellant,         §         No. 322, 2015
                                         §
      v.                                 §         Court Below: Court of Chancery
                                         §         of the State of Delaware
LINDA B. BAMMANN, et al.,                §
                                         §         C.A. No. 9772-VCG
      Defendants Below-Appellees,        §
                                         §
      and                                §
                                         §
JPMORGAN CHASE & CO.,                    §
                                         §
      Nominal Defendant Below-           §
      Appellee.                          §

                          Submitted: January 27, 2016
                          Decided:   January 28, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                     ORDER

      This 28th day of January 2016, having considered this matter on the briefs

filed by the parties and after oral argument, we find it evident that the judgment of
the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its May 21, 2015 decision.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.



                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




1
 Asbestos Workers Local 42 Pension Fund v. Bammann, 2015 WL 2455469 (Del. Ch. May 21,
2015) (as revised on May 22, 2015).
                                          2